DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/759,874 in view of US 2015/0140964 A1 to Horton (hereinafter “Horton”). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a system and method for biometric authentication, where a biometric authentication server issues, encrypts, and hashes a biometric certificate to transmit to a biometric recognition module which after receiving biometric information of a manager or approvers as part of an electronic approval of an approval server, sends the biometric certificate back to the biometric authentication server to hash and decrypt to verify originality and verify content. The claim at issue differs from the copending Application by also disclosing the approval server determines log-ins or electronic approvals of the manager and all approvers on the approver list, which is disclosed by Horton (paras 24, 26, 31, 33-34, 36, 41, 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims at issue to include the approval server determines log-ins or electronic approvals of the manager and all approvers on the approver list, as taught by Horton, in order to improve transaction security (See Horton at Abstract; paras 2-10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1
Claim 1 is directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.


Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of authentication of log-ins and approvals utilizing a certificate by determining whether the certificate is original or not. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices as the claim limitations of authentication involve mitigating risk. Also, the claim recites a process that deals with commercial or legal interactions as the claim limitations of authentication and determining whether the certificate is original or not involve business relations. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
an approval server which receives a log-in of a manager and receives a registration of an approver list, determines log-ins or electronic approvals of the manager and all approvers on the approver list according to a biometric authentication result from a biometric authentication server, and performs completion process of the electronic approval by the log-ins or the approvals of all approvers on the approver list
a biometric recognition module which receives and stores a biometric certificate issued, encrypted and hashed by the biometric authentication server and, afterwards, receives biometric information of the manager or the approvers to transmit the biometric certificate to the biometric authentication server
a biometric authentication server which issues, encrypts and hashes the biometric certificate to transmit the biometric certificate to the biometric recognition module and, when receiving the biometric certificate from the biometric recognition module afterwards, hashes the biometric certificate to verify whether original or not and decrypts the biometric certificate to verify the content, and then transmits a biometric authentication result to the approval server

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “approval server”, “biometric authentication server” and “biometric recognition module” merely serve as a tool to perform the abstract idea. Further, the additional elements “biometric”, “encrypted [encrypts]”, “decrypts” and “hashed [hashes]” generally links the use of the judicial exception to a particular technological environment, that being of biometric technology and cryptography. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Claim 1 recites “a biometric authentication server which issues, encrypts and hashes the biometric certificate to transmit the biometric certificate to the biometric recognition module and, when receiving the biometric certificate from the biometric recognition module afterwards, hashes the biometric certificate to verify whether original or not and decrypts the biometric certificate to verify the content, and then transmits a biometric authentication result to the approval server”. The claim limitation "issues, encrypts and hashes the biometric certificate" is being interpreted as three steps performed in order on the same respective biometric certificates. Thus, claim limitation "decrypts the biometric certificate" is interpreted as a decryption function performed on a hash because "hashes" was the third and final step of "issues, encrypts and hashes the biometric certificate". Therefore, as Applicant’s pre-grant publication (PGPub) merely discloses that the issued, encrypted, and hashed biometric certificates that are transmitted back to the biometric authentication server are decrypted (see paras 22, 25, 53 and 59-60), the PGPub is thus silent with respect to how a hash of a biometric certificate is decrypted. Additionally, claim limitation "hashes the biometric certificate" is interpreted as performing a hashing operation on a biometric certificate that is already hashed, essentially hashing the biometric certificate twice. Thus, a biometric certificate hashed twice is then compared to a biometric certificate hashed once in order to verify whether original or not. The PGPub merely discloses that the issued, encrypted, and hashed biometric certificates that are transmitted back to the biometric authentication server are hashed to be verified whether original or not (see paras 22, 25, 53 and 59-60). Thus, the PGPub is silent with respect to how a biometric certificate hashed twice is compared to a biometric certificate hashed once in order to determine whether original or not. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function is to be performed. See MPEP 2161.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0094509 A1 to Wei et al. (hereinafter “Wei”) in view of US 2003/0115475 A1 to Russo et al. (hereinafter “Russo”) in view of US 2015/0140964 A1 to Horton (hereinafter “Horton”).

Claim 1: Wei discloses:
an electronic approval system using biometric authentication, comprising (Abstract; Fig.2)
a biometric recognition module (para 45) which receives and stores (paras 38, 44) a biometric certificate issued (para 38) encrypted (paras 38, 55) … by the biometric authentication server (Fig.1 item 110) and, afterwards, receives biometric information of the manager or the approvers (para 45) to transmit the biometric certificate to the biometric authentication server (paras 44, 57)
a biometric authentication server (Fig.1 item 110) which issues (para 38) encrypts (paras 38, 55) … the biometric certificate to transmit the biometric certificate to the biometric recognition module (paras 38, 44) and, when receiving the biometric certificate from the biometric recognition module (paras 44, 57) … and decrypts the biometric certificate to verify the content (para 58-59), and then transmits a biometric authentication result to the approval server (paras 60)
Wei does not disclose:
an approval server which receives a log-in of a manager and receives a registration of an approver list, determines log-ins or electronic approvals of the manager and all approvers on the approver list according to a biometric authentication result from a biometric authentication server, and performs completion process of the electronic approval by the log-ins or the approvals of all approvers on the approver list
a biometric certificate … hashed by the biometric authentication server
a biometric authentication server which … hashes the biometric certificate
afterwards, hashes the biometric certificate to verify whether original or not
Russo, an analogous art of biometric certificates, discloses:
a biometric certificate … hashed by the biometric authentication server (Fig.2 item 115; paras 45-46)
a biometric authentication server which … hashes the biometric certificate (Fig.2 item 115; paras 45-46)
afterwards, hashes the biometric certificate to verify whether original or not (paras 45-46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei to include hashing the biometric certificate and hashing the biometric certificate to verify whether original or not, as disclosed in Russo. One or ordinary skill in the art would have been motivated to do so in order to improve security (See Russo at Abstract; paras 1-6). Additionally, one or ordinary skill in the art would have been motivated to integrate the Biometric Certificate Authority and Biometric Authentication Subsystem of Wei because making integral is obvious (See MPEP 2144.04(V)).
The combination of Wei in view of Russo does not disclose:
an approval server which receives a log-in of a manager and receives a registration of an approver list, determines log-ins or electronic approvals of the manager and all approvers on the approver list according to a biometric authentication result from a biometric authentication server, and performs completion process of the electronic approval by the log-ins or the approvals of all approvers on the approver list
Horton, an analogous art of biometric authentication, discloses:
an approval server (para 24) which receives a log-in of a manager (para 31) and receives a registration of an approver list (para 36), determines log-ins or electronic approvals of the manager and all approvers on the approver list according to a biometric authentication result from a biometric authentication server (paras 26, 33-34, 49), and performs completion process of the electronic approval by the log-ins or the approvals of all approvers on the approver list (paras 26, 33-34, 49)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wei in view of Russo to include an approval server which receives a log-in of a manager and receives a registration of an approver list, determines log-ins or electronic approvals of the manager and all approvers on the approver list according to a biometric authentication result from a biometric authentication server, and performs completion process of the electronic approval by the log-ins or the approvals of all approvers on the approver list, as disclosed in Horton. One or ordinary skill in the art would have been motivated to do so in order to improve security (See Horton at Abstract; paras 2-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685